NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0959-19T1

Y.A.H. INC. PROFIT SHARING
PLAN and OAK LEAF
FINANCIAL, LLC.,

          Plaintiffs-Respondents,

v.

MT. CARMEL LAND COMPANY,
LLC, LAND DIMENSION
ENGINEERING, DAVID L.
SCHRAMM, SUCCESSOR
EXECUTOR FOR THE ESTATE
OF ALBERTO FLORIO, JR., and
STATE OF NEW JERSEY,

          Defendants,

and

GABRIEL S. DIMEDIO and
ANGELA M. DIMEDIO,

     Defendants-Appellants,
____________________________

                   Argued October 1, 2020 – Decided October 19, 2020

                   Before Judges Sumners and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Camden County, Docket No. F-
            006828-18.

            Michael Confusione, argued the cause for appellants,
            (Hegge & Confusione, LLC, attorneys; Michael
            Confusione, of counsel and on the briefs).

            Michael E. Brown argued the cause for respondents
            (Dembo, Brown & Burns, LLP, attorneys; Michael E.
            Brown, of counsel and on the brief).

PER CURIAM

      We are advised that the matter has been settled and the parties have filed

a stipulation of dismissal with prejudice. Accordingly, the appeal is dismissed

with prejudice and without costs.




                                                                        A-0959-19T1
                                       2